Citation Nr: 0510554	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-25 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
right ankle disorder.

2.  Entitlement to a compensable rating evaluation for tinea 
pedis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 to August 
1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case.  

At his February 2005 personal hearing, the veteran reported 
that his right ankle was treated at the VA outpatient clinic 
in Warren, Ohio in 2004.  He asserted that a medical 
professional at that clinic "may" have associated his 
current right ankle complaints with his active service.  A 
review of the medical evidence of record indicates that those 
records have neither been obtained nor requested.  The Board 
thus finds that those treatment records should be obtained 
prior to appellate review.  

The Board also finds that a VA examination is necessary for 
the veteran's tinea pedis claim.  The veteran's tinea pedis 
has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7813.  
That diagnostic code provides that the disability be rated 
under dermatitis.  Diagnostic Code 7806, the schedule for 
rating dermatitis or eczema, provides a 10 percent disability 
rating when at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed area is affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  See 38 
C.F.R. § 4.118.  The Board notes that while the veteran was 
provided with a VA examination for skin disorders in January 
2003, the examiner did not offer an opinion as to the 
percentage of the veteran's body affected by his tinea pedis.  
In addition, the examiner did not comment on whether he had 
undergone any systemic therapy in the past 12-month period.  
The Board therefore finds that an additional examination is 
necessary for the veteran's claim of entitlement to a 
compensable evaluation for tinea pedis. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.

1.  The RO should contact the community 
based VA Outpatient Clinic in Warren, 
Ohio and request any and all treatment 
records, examinations, notes, consults, 
and complete clinical records pertaining 
to treatment of the veteran from 2004 to 
the present.  If no such records can be 
found, or if they have been destroyed, as 
for specific confirmation of that fact.

2.  The RO should schedule the veteran 
for a dermatological examination to 
determine the nature and extent of his 
tinea pedis.  The examiner should review 
the claims folder and perform any 
necessary tests and studies.  Based on a 
review of the claims file and a thorough 
examination, the examiner should respond 
to the following:

(a) What percentage of the entire 
body or exposed areas are affected by 
his tinea pedis? 

(b) Has the veteran undergone any 
systemic therapy, such as 
corticosteroids or other 
immunosuppressive drugs, in the last 
12-month period?  What was the 
duration of the veteran's therapy?

3.  The RO should then review the newly 
obtained evidence and readjudicate the 
veteran's claims.  If the determinations 
remain adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



